     Case 6:19-cv-01495-CEM-LRH Document 17-1 Filed 01/27/20 Page 1 of 8 PageID 55



                                            UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                 ORLANDO DIVISION

LESLIE NIEVES

          Plaintiff,

V.                                                                         CASE NO.: 6:19-CV-01495-CEM-LRH

PRO-DEMOLITION, INC.,
A Florida Corporation, and
EDWARD WARREN, Individually,

          Defendants.
                                                          /

                          SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

          This Settlement Agreement and Release of Wage Claims (the “Agreement”) is entered into by and

between the Plaintiff, LESLIE NIEVES, and Defendants, PRO-DEMOLITION, INC. and EDWARD

WARREN. (collectively “the Parties”).

          WHEREAS, Plaintiff is a former employee of the Defendants;

          WHEREAS, on August 13, 2019, Plaintiff filed a civil action against Defendants in the United

States District Court, Middle District of Florida, Orlando Division, seeking redress for alleged violations

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201, et seq., Case Number 6:19-CV-01495-CEM-

LRH; and

          WHEREAS, Defendants deny all allegations in the Lawsuit; and

          WHEREAS, the Parties hereto have agreed to resolve any and all claims of any nature whatsoever

Plaintiff has arising out of or related to the payment of wages during his employment with Defendants,

including, but not limited to, those allegations set forth in the Lawsuit; and

          NOW THEREFORE, in exchange for promises and consideration set forth below, the sufficiency

of which is hereby acknowledged, the Parties have agreed as follows:

                                         SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
                                                            1 OF 7

                                        This document is signed using GetAccept Digital Signature Technology.
     Fingerprint: 71d15d139b2a8040256cd9014de305090ae97162513d11f92dabe6c247950b8578226a74f89d6c330cac7f3068433c44ee7382c0d414b01c216a72e38fa87181
   Case 6:19-cv-01495-CEM-LRH Document 17-1 Filed 01/27/20 Page 2 of 8 PageID 56



         1.        Recitals. The above recitals are true and correct and are incorporated below as if fully set

forth therein.

         2.        In exchange for the consideration set forth in Paragraph 3 below, Plaintiff, for himself and

his attorneys waives and releases, knowingly and willingly, Defendants, PRO-DEMOLITION, INC., and

EDWARD WARREN (the “Released Parties”), from any and all wage claims of any nature whatsoever

Plaintiff has arising out of or related to the payment of wages during his employment with Defendants,

known or unknown, including, but not limited to, any claims Plaintiff may have under the Fair Labor

Standards Act (“FLSA”) including claims for attorneys’ fees which relate to the FLSA claims. Plaintiff

also represents and certifies that he has received full payment for all hours worked while employed by

Defendants, including minimum wage, overtime hours, bonuses, and vacation pay and that no further

payment for hours worked is due by Defendants.

         3.        In exchange for and in consideration of the Releases and promises of Plaintiffs in this

Agreement, Defendants agree to pay a total sum of FOUR THOUSAND, TWO HUNDRED FIFTY

DOLLARS AND 00/100ths ($4,250.00). The payment will be tendered as follows:

                 i.           One (1) check payable to LESLIE NIEVES in the gross amount of $1,062.50, as
                              taxable wages, less appropriate taxes and withholdings, to represent the unpaid
                              overtime claim. An IRS Form W-2 will be issued to Plaintiff for this amount.
                              Plaintiff must provide a fully completed and executed IRS Form W-4 to counsel
                              for Defendants along with the executed Agreement; and

                ii.           One (1) check payable to LESLIE NIEVES in the gross and net amount of
                              $1,062.50, as liquidated damages. An IRS Form 1099 will be issued to Plaintiff for
                              this amount. Plaintiff must provide a fully completed and executed IRS Form W-9
                              to counsel for Defendants along with the executed Agreement; and


               iii.           One (1) check payable to Morgan & Morgan, PA in the amount of $2,125.00
                              representing attorneys’ fees and costs for which separate IRS Forms 1099 shall
                              issue to Morgan & Morgan, PA and LESLIE NIEVES. Morgan & Morgan, PA
                              must provide a fully completed and executed IRS Form W-9 to counsel for
                              Defendant along with the executed Agreement.


                                        SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
                                                           2 OF 7

                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 71d15d139b2a8040256cd9014de305090ae97162513d11f92dabe6c247950b8578226a74f89d6c330cac7f3068433c44ee7382c0d414b01c216a72e38fa87181
   Case 6:19-cv-01495-CEM-LRH Document 17-1 Filed 01/27/20 Page 3 of 8 PageID 57




Plaintiff is specifically aware of and agrees with, the amount of attorneys’ fees and costs to be paid to
Plaintiff’s counsel for representing his interests in this matter.

         4.        The settlement sum outlined in sections 3(i)(ii) and (iii) will be delivered to Plaintiff’s

counsel will be delivered to Plaintiff’s counsel within fifteen (15) days after all of the following events

occur: (1) the Court’s approval of this Agreement; (2) dismissal with prejudice of Plaintiff’s claims in the

Lawsuit; (3) Plaintiff’s delivery of completed IRS forms W-4 and W-9 to Defendant’s counsel, and (4)

Plaintiff’s counsel’s delivery of a completed IRS Form W-9 for Morgan & Morgan, P.A., to Defendants’

counsel.

         5.        Plaintiff shall direct his attorney(s) to prepare and file all necessary documents to obtain

the Court’s approval of this Agreement and dismissal of his claims in the Lawsuit with prejudice.

         6.        The Parties hereto agree that this Agreement is not, in any way an admission by Defendants

of any allegation, issue, fact, or conclusion of law involving, concerning, or in any way relating to the

Lawsuit. Rather, Defendants deny having committed any violation of the law.

         7.        The Parties hereto agree and acknowledge that this Agreement shall not be interpreted to

render Plaintiff to be a prevailing Party for any purpose, including, but not limited to, any award of

attorneys’ fees under any law. The Parties hereto further agree that, subject to the terms and contained in

this Agreement, the Parties are solely responsible for their respective costs and fees incurred as a result of

this Lawsuit. Plaintiff is responsible for payment of any and all taxes applicable to any settlement monies

received. In the event the Internal Revenue Service or other taxing authority challenges the above

allocation, the Parties agree to work together cooperatively in connection with any such challenge.

Plaintiff shall be solely responsible for paying all taxes and penalties related to the settlement sum.

Plaintiff agrees to indemnify and hold Defendants harmless from any liability, claims, suits, judgments,

and damages that arise as a result of any failure by Plaintiff to pay all taxes for which they are responsible.


                                        SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
                                                           3 OF 7

                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 71d15d139b2a8040256cd9014de305090ae97162513d11f92dabe6c247950b8578226a74f89d6c330cac7f3068433c44ee7382c0d414b01c216a72e38fa87181
   Case 6:19-cv-01495-CEM-LRH Document 17-1 Filed 01/27/20 Page 4 of 8 PageID 58



         8.        This Agreement, subject to the terms and conditions stated within, is effective upon

execution by Plaintiff. Should any provisions of this Agreement (other than the Release of Claims

provision) be determined to be invalid by a court of competent jurisdiction, the Parties agree that this shall

not affect the enforceability of the other provisions of the Agreement. This Agreement constitutes a single

integrated contract expressing the entire agreement of the Parties with respect to Plaintiff’s claims in the

Lawsuit and supersedes all prior and contemporaneous oral representations, agreements and discussions

with respect to the Lawsuit and Plaintiff’s claims therein.

         9.        The failure by either party to declare a breach or otherwise to assert its rights under this

Agreement shall not be construed as a waiver of any right that party has under this Agreement.

         10.       This Agreement shall be governed by, and construed in accordance with, the laws of the

State of Florida, without reference to principles of conflict of laws. The Parties further agree that any

action to enforce this Agreement shall be brought in a state or federal court of competent jurisdiction

within Florida. Each party hereby expressly waives any and all rights to bring any suit, action or other

proceeding in or before any court or tribunal other than the courts described above and covenants that it

shall not seek in any manner to resolve any dispute other than as set forth in this paragraph or to challenge

or set aside any decision, award or judgment obtained in accordance with the provisions hereof.

         11.       In the event that any of the Parties breach any of the provisions of this Agreement, the non-

breaching Party will be entitled to bring suit to recover any and all alleged damages, both direct and

consequential, that may be sustained.If the non-breaching Party should prevail in such suit, the breaching

Party shall compensate the non-breaching Party for any and all attorneys’ fees, costs, and expenses

incurred in enforcing this Agreement.




                                        SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
                                                           4 OF 7

                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 71d15d139b2a8040256cd9014de305090ae97162513d11f92dabe6c247950b8578226a74f89d6c330cac7f3068433c44ee7382c0d414b01c216a72e38fa87181
   Case 6:19-cv-01495-CEM-LRH Document 17-1 Filed 01/27/20 Page 5 of 8 PageID 59



         12.       Plaintiff and Defendant hereby knowingly, voluntarily, and intentionally waive any right

to a jury trial with respect to the claims asserted in the above-referenced case and for any claims related

to enforcement of this Agreement.

         13.       Except for the terms set forth in Paragraphs 2 and 3, should any provision of this Agreement

be declared illegal or unenforceable by any court of competent jurisdiction, such that it cannot be modified

to be enforceable, excluding the release language, such provision shall immediately become null and void,

leaving the remainder of this Agreement in full force and effect.

         14.       The Parties agree and acknowledge that this Agreement was drafted by all Parties and their

counsel. The language of this Agreement shall be construed as a whole, according to its fair meaning, and

not strictly for or against either Party.

         Plaintiff acknowledges that he has been fully advised to consult with an attorney as to the terms

and provisions of this Agreement and has, in fact, done so. Plaintiff represents that he has had the

opportunity to consult legal counsel of his own choosing before signing this Agreement, and has carefully

read the Agreement and has been fully advised as to its terms. Plaintiff understands that he has up to

twenty-one (21) days after receipt of this Agreement to consider whether to sign such Agreement. Plaintiff

further understands that after he signs this Agreement, he has seven (7) days to change his mind and revoke

his acceptance of the Agreement. To revoke his acceptance, he must send a written statement of revocation

to counsel for The Release Parties, Jesse Unruh, via email to: to Jesse@jet.law within seven (7) days after

he signs this Agreement.

         15.       Plaintiff acknowledges he is signing this Agreement knowingly and voluntarily, that he has

read and understood all of the terms of this Agreement, and that he does not rely on any representation or

statement, written or oral, not set forth in this Agreement and Release. Plaintiff further acknowledges and

understands that he has accepted the settlement sum referenced in this Agreement in full satisfaction of


                                        SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
                                                           5 OF 7

                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 71d15d139b2a8040256cd9014de305090ae97162513d11f92dabe6c247950b8578226a74f89d6c330cac7f3068433c44ee7382c0d414b01c216a72e38fa87181
  Case 6:19-cv-01495-CEM-LRH Document 17-1 Filed 01/27/20 Page 6 of 8 PageID 60



any and all wage claims of any nature whatsoever Plaintiff has arising out of or related to the payment of

wages during his employment with Defendants up to the date they executes this Agreement, and Plaintiff

affirmatively intends to be legally bound thereby. Plaintiff hereby agrees and acknowledges that he is not

entitled to receive any additional consideration or benefits from Defendants, other than as expressly

provided herein.

         16.       This Agreement may be executed in counterparts and each counterpart, when executed,

shall have the efficacy of a second original. Photographic or facsimile copies of any such signed

counterparts may be used in lieu of the original for any purpose.

         17.       The entire Agreement is type-written and no handwritten or stray makings on this

document, with the exception of the Parties’ signatures, shall have any effect on the terms of this

Agreement. This Agreement may not be modified, altered, or changed except upon approval of the Court.

                                        [SIGNATURES ON FOLLOWING PAGE]




                                        SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
                                                           6 OF 7

                                       This document is signed using GetAccept Digital Signature Technology.
    Fingerprint: 71d15d139b2a8040256cd9014de305090ae97162513d11f92dabe6c247950b8578226a74f89d6c330cac7f3068433c44ee7382c0d414b01c216a72e38fa87181
  Case 6:19-cv-01495-CEM-LRH Document 17-1 Filed 01/27/20 Page 7 of 8 PageID 61



PLAINTIFF ACKNOWLEDGES THAT HE IS SIGNING THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY, THAT HE IS REPRESENTED BY COUNSEL, THAT HE HAS READ
AND UNDERSTOOD ALL OF THE TERMS OF THIS AGREEMENT, AND THAT HE DOES
NOT RELY ON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET
FORTH IN THIS AGREEMENT. PLAINTIFF FURTHER ACKNOWLEDGES AND AFFIRMS
THAT THIS AGREEMENT IS A FULL, COMPLETE, IRREVOCABLE AND
UNCONDITIONAL RELEASE OF ALL WAGE CLAIMS THAT HE MAY NOW HAVE
AGAINST THE RELEASED PARTIES IN THIS LAWSUIT, AND THAT HE EXECUTED THIS
AGREEMENT VOLUNTARILY WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
THE CONSEQUENCES THEREOF.


_____________________________________
LESLIE NIEVES            Date

                                         2020-01-20
_____________________________________
               Edward Warren
EDWARD WARREN                Date

                                        2020-01-27
_____________________________________
                 Mickey Grosman
By: Mickey Grosman              Date
For PRO-DEMOLITION, INC.




                                       SETTLEMENT AGREEMENT & RELEASE OF WAGE CLAIMS
                                                          7 OF 7

                                      This document is signed using GetAccept Digital Signature Technology.
   Fingerprint: 71d15d139b2a8040256cd9014de305090ae97162513d11f92dabe6c247950b8578226a74f89d6c330cac7f3068433c44ee7382c0d414b01c216a72e38fa87181
Case 6:19-cv-01495-CEM-LRH Document 17-1 Filed 01/27/20 Page 8 of 8 PageID 62
